                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

 ELVIN WINSTON RICKS,                                                               PETITIONER
 Reg #56184-080


 v.                                Case No. 2:19-cv-00068-LPR


 GENE BEASLEY,
 Warden, FCI – Forrest City                                                       RESPONDENT

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition (the

“Recommendation”) submitted by United States Magistrate Judge Joe J. Volpe.            No objections

have been filed.   After careful consideration, the Court approves and adopts the Recommendation

with the following slight (and legally insignificant) modification.

       The Recommendation states that “it is not clear whether Mr. Ricks has applied to the Fifth

Circuit for permission to file a successive § 2255 petition from the information provided.” (Doc.

10 at 4). In Mr. Ricks’s Petition, however, Mr. Ricks expressly answered “No” to the question,

“Have you ever filed a motion . . . seeking permission to file a second or successive Section 2255

motion to challenge this conviction or sentence?” (Doc. 1 at 4). This modification—made for

purposes of clarity—holds no special legal significance. Whether it is “not clear” if Plaintiff

pursued a successive petition (as Judge Volpe puts it), or it is clear that Plaintiff did not pursue a

successive petition (as I see the facts), the result remains the same.

       With this slight modification, the Court approves and adopts the Recommendation in its

entirety. Mr. Ricks’s Petition for Writ of Habeas Corpus is DISMISSED without prejudice, and

the requested relief is denied.

       IT IS SO ORDERED this 26th day of February 2020.
    ________________________________
    UNITED STATES DISTRICT JUDGE




2
